FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                          February 2, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
CIMBERLY COVINGTON,

      Plaintiff - Appellant,

v.                                                          No. 16-4062
                                                  (D.C. No. 2:13-CV-00849-PMW)
CAROLYN W. COLVIN, Acting                                     (D. Utah)
Commissioner of Social Security,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HOLMES, BALDOCK, and BACHARACH, Circuit Judges.
                  _________________________________

      Cimberly Covington appeals from a district court order affirming the

Commissioner’s denial of her applications for disability insurance and Supplemental

Security Income benefits. Exercising jurisdiction under 28 U.S.C. § 1291 and

42 U.S.C. § 405(g), we affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                               I.

      In her applications, Ms. Covington alleged a disability beginning in September

2007. At step two of the sequential evaluation process, see Williams v. Bowen,

844 F.2d 748, 750-51 (10th Cir. 1988), the ALJ found that she has the severe

impairments of degenerative disc disease, obesity, depression, and anxiety. At step

three, he found that she does not have impairments, alone or in combination, that

meet or medically equal the listings. As relevant here,1 in formulating her residual

functional capacity (RFC), the ALJ determined that she has mild mental limitations

in some areas and no mental limitations in other areas. In particular, the ALJ found

that Ms. Covington is mildly limited in her ability to concentrate, exercise judgment,

follow detailed instructions, perform duties within a schedule, sustain a routine

without supervision, relate to others, interact with the general public, deal with work

production, and deal with stress. The ALJ found that Ms. Covington has no

limitation in her ability to use memory, understand, remember work procedures,

follow simple instructions, and interact with co-workers. The ALJ found that

Ms. Covington’s statements regarding the intensity, persistence, and limiting effects

of her symptoms were not credible to the extent that they were inconsistent with the

ALJ’s RFC assessment.

      The ALJ found at step four that Ms. Covington could perform her past relevant

work, and at step five he determined that there are other jobs in the national economy

      1
       Ms. Covington does not raise any issue on appeal with respect to her physical
impairments.

                                           2
that she could perform. Consequently, the ALJ found that Ms. Covington was not

disabled. The Appeals Council denied her request for review, and the district court

affirmed the Commissioner’s decision.

                                          II.

      Ms. Covington raises three issues on appeal: (1) the ALJ’s RFC is not

supported by substantial evidence; (2) the ALJ did not give sufficient reasons for

discounting certain medical opinions in the record; and (3) the ALJ’s hypothetical

question to the vocational expert (VE) was flawed. “We review the Commissioner’s

decision to determine whether the factual findings are supported by substantial

evidence in the record and whether the correct legal standards were applied.”

Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003).

                                          A.

      Ms. Covington contends that the RFC formulated by the ALJ is not supported

by substantial evidence. Substantial evidence is “more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal

quotation marks omitted). “Evidence is not substantial if it is overwhelmed by other

evidence in the record or constitutes mere conclusion. . . . However, we may neither

reweigh the evidence nor substitute our discretion for that of the [Commissioner].”

Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992).




                                          3
                                            1.

      Here, the ALJ found that Ms. Covington has only mild or no limitations in

specified aspects of mental functioning. She asserts, to the contrary, that she is

significantly limited in the areas of social functioning and concentration, persistence,

and pace. Ms. Covington bases this contention on her own statements, as well as

certain medical opinions in the record. She points to the opinions of

Drs. McWilliams and Cohn, state agency non-examining doctors who opined that she

has some moderate mental limitations, and Dr. Hardy, a consultative examiner who

opined that she would have difficulty staying focused on a consistent basis.

      Ms. Covington contends that the evidence the ALJ relied on amounts to a mere

scintilla. Specifically, she maintains that the ALJ formulated her RFC based solely

on (1) evidence of some of her daily activities, including reading the newspaper and

other materials, doing crossword puzzles, and watching television; (2) her statements

to Mr. Olsen, a social worker, that she would like to learn to work with people and

that she is a “people person,” Aplt. App., Vol. I at 43; and (3) evidence that she

canceled or missed six appointments for counseling sessions at Valley Mental Health.

Ms. Covington asserts that this evidence is overwhelmingly outweighed by the

medical opinion evidence from Drs. McWilliams, Cohn, and Hardy. But the ALJ did

not give full weight to any of these opinions, and as we explain below,

Ms. Covington fails to show error in the ALJ’s treatment of these opinions.

Ms. Covington also argues that the evidence the ALJ cited regarding her daily

activities is insubstantial in light of her other statements that she says demonstrate

                                            4
more significant mental limitations than found by the ALJ. We note that she did not

make this precise argument in the district court. In any event, the ALJ found that

Ms. Covington’s “statements concerning the intensity, persistence and limiting

effects of [her] symptoms are not [entirely] credible,” id. at 46, and she does not

challenge the ALJ’s adverse credibility decision on appeal.

      Ultimately, Ms. Covington’s contention fails because the ALJ did not rely

solely on the evidence she cites, and she ignores the other evidence that the ALJ

discussed in support of her RFC. This includes a doctor’s notes from her emergency

room visit in March 2011, reporting that she was “alert, responsive, and acting

appropriately,” “appear[ed] to have good judgment and insight,” “ha[d] good recent

and remote memory,” and that there was “no evidence of depression, unusual

anxiety, or agitation.” Id. at 48 (internal quotation marks omitted). The ALJ also

pointed to evidence that Ms. Covington’s prescribed medications had been relatively

effective in controlling her mental symptoms. On this issue, the ALJ cited notes

from her treating physician, Dr. Valentine, indicating that her depression and anxiety

were reasonably or fairly controlled and quoting her own report that a particular

medication “works well for her.” Id. (internal quotation marks omitted). In addition,

the ALJ referenced other comments in Dr. Valentine’s treatment notes, suggesting

that Ms. Covington had not always taken her medications consistently and that the

information she provided to Dr. Valentine may not be entirely reliable. Further,

Dr. Ingebretson, a consultative examiner, reported in May 2010 that Ms. Covington

“demonstrated the ability to reason and to concentrate and to remember and to follow

                                           5
commands.” Id. at 49 (internal quotation marks omitted). Overall, the ALJ

concluded that the medical evidence in the file was “relatively weak.” Id. at 48.

Ms. Covington does not advance an argument that all of the evidence relied on by the

ALJ is not “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson, 402 U.S. at 401.

                                            2.

      Ms. Covington also contends that the ALJ’s decision is internally inconsistent

because he found at step three that she has moderate limitations in activities of daily

living, yet his RFC included only mild or no mental limitations. She maintains that

the ALJ’s RFC is therefore “not truly reflective of a severe mental impairment,” as

the ALJ found her depression and anxiety to be at step two. Aplt. Opening Br. at 25.

      Ms. Covington’s argument misconstrues the sequential evaluation process,

under which the ALJ applies different standards at steps two, three, and four. To find

a “severe” impairment at step two requires only a threshold showing that the

claimant’s impairment has “more than a minimal effect on [her] ability to do basic

work activities.” Williams, 844 F.2d at 751. At step three, the ALJ applies the

so-called “paragraph B” criteria to determine whether the claimant’s impairment

meets or equals a listed impairment. Vigil v. Colvin, 805 F.3d 1199, 1203 (10th Cir.

2015); see also 20 C.F.R. §§ 404-1520a(c)(3), 416.920a(c)(3) (listing “broad

functional areas” evaluated at step 3, including “[a]ctivities of daily living; social

functioning; [and] concentration, persistence, or pace”). Regarding this third step,

“[t]he social security ruling on assessing a claimant’s RFC cautions that ‘the

                                            6
adjudicator must remember that the limitations identified in the paragraph B criteria

are not an RFC assessment but are used to rate the severity of mental impairment(s)

at steps 2 and 3 of the sequential evaluation process.’” Vigil, 805 F.3d at 1203

(quoting SSR 96-8p, 1996 WL 374184, at *4 (July 2, 1996)) (brackets and ellipsis

omitted). Thus, we have noted that “[t]he ALJ’s finding of a moderate limitation . . .

at step three does not necessarily translate to a work-related functional limitation for

the purposes of the RFC assessment.” Id. (emphasis added). Then, at the “more

detailed step four assessment,” id. (internal quotation marks omitted), the ALJ

determines whether a claimant’s specific functional limitations make her unable to

perform her past relevant work, Williams, 844 F.2d at 751.

      Ms. Covington does not develop her inconsistency argument in her opening

brief (and her discussion of this issue in the district court was likewise perfunctory).

See Murrell v. Shalala, 43 F.3d 1388, 1389 n.2 (10th Cir. 1994) (stating that

“perfunctory complaints fail to frame and develop an issue sufficient to invoke

appellate review”). In particular, she does not contend that the ALJ’s RFC fails to

account for the moderate problems that he found in her activities of daily living at

step three. See Vigil, 805 F.3d at 1203-04 (holding that claimant’s moderate

limitation in concentration, persistence, and pace was accounted for in RFC limiting

claimant to unskilled work). Rather, her argument focuses exclusively on whether

the RFC sufficiently reflects her limitations in the areas of social functioning and

concentration, persistence, and pace. See Aplt. Opening Br. at 25-29. And we

decline to address her contentions regarding her limitations related to activities of

                                            7
daily living, which she raises for the first time in her reply brief. See Stump v. Gates,

211 F.3d 527, 533 (10th Cir. 2000).

                                           B.

      Ms. Covington next contends that the ALJ erred in evaluating certain medical

opinions. “It is the ALJ’s duty to give consideration to all the medical opinions in

the record. He must also discuss the weight he assigns to such opinions.”

Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012) (citation omitted);

see also Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004) (“[A]n ALJ must

give good reasons for the weight assigned to a . . . physician’s opinion, that are

sufficiently specific to make clear to any subsequent reviewers the weight the

adjudicator gave to the . . . medical opinion and the reason for that weight.” (internal

quotation marks and ellipsis omitted)). Ms. Covington does not contend that the ALJ

failed to discuss the medical opinions in the record; rather, she asserts that the ALJ

gave insufficient or unclear reasons for discounting certain opinions.

                                           1.

      Ms. Covington first challenges the ALJ’s treatment of a medical opinion from

Dr. Valentine, her treating physician. But she forfeited this argument by not raising

it in the district court. See Crow v. Shalala, 40 F.3d 323, 324 (10th Cir. 1994).2


      2
        Ms. Covington did not include Dr. Valentine’s opinion in her list of issues on
review in the district court, and although she mentioned Dr. Valentine’s opinion in
her argument regarding the ALJ’s treatment of Dr. Hardy’s opinion, she did not
contend that the ALJ erred in his treatment of Dr. Valentine’s opinion. See Aplt.
App., Vol. II at 483-84, 488.

                                            8
Because she fails to argue for plain-error review, we do not address this issue further.

See Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1130-31 (10th Cir. 2011) (“[T]he

failure to argue for plain error and its application on appeal [] surely marks the end of

the road for an argument for reversal not first presented to the district court.”).

                                            2.

      Ms. Covington also contends that the ALJ insufficiently explained the weight

he assigned to an opinion by Dr. Hardy, who stated, “At this point I see

[Ms. Covington] as having significant challenges staying focused on a consistent

basis although I only had the opportunity of seeing her functioning during this

current evaluation.” Aplt. App., Vol. I at 50 (internal quotations marks omitted). In

weighing this opinion, the ALJ noted Dr. Hardy’s observation that Ms. Covington’s

crying during the examination “interfered with her ability to remember certain

elements of the mental status tasks.” Id. (internal quotation marks omitted). The

ALJ gave Dr. Hardy’s opinion “less weight” because (1) he was not a treating

physician, (2) “Dr. Hardy himself suggest[ed] his assessment may not be correct

having seen [Ms. Covington] on this one occasion,” and (3) “other evidence as

reported throughout th[e] decision suggests the claimant does not have significant

challenges staying focused.” Id.

      Ms. Covington maintains that the ALJ did not provide a reasonably detailed

explanation for his treatment of Dr. Hardy’s opinion, which she believes “likely

supports marked limitations in at least one area of mental functioning.” Aplt.

Opening Br. at 29. But the ALJ cited three reasons for giving less weight to the

                                            9
opinion, all of which touched on relevant factors: the extent of Dr. Hardy’s

relationship with Ms. Covington; the consistency between the opinion and the record

as a whole; and Dr. Hardy’s own stated uncertainty regarding the accuracy of his

conclusions. See Doyal v. Barnhart, 331 F.3d 758, 764 (10th Cir. 2003) (noting ALJ

must consider and weigh opinions of non-treating physicians based on regulatory

factors); see also 20 C.F.R. §§ 404.1527(c), 416.927(c) (listing relevant factors,

including “[o]ther factors . . . which tend to support or contradict the medical

opinion”). Ms. Covington does not address two of the ALJ’s reasons in her opening

brief. Regarding consistency with the record as a whole, she argues only that the

record supports Dr. Hardy’s statement that she needs psychotherapy rather than

simple follow-ups with her family practitioner. Thus, she fails to dispute the ALJ’s

conclusion that, contrary to Dr. Hardy’s opinion, other evidence in the record

suggested that she does not have significant challenges staying focused.3

Ms. Covington has not demonstrated that the ALJ did not give sufficiently specific,

good reasons for the weight he assigned to Dr. Hardy’s opinion.




      3
        Ms. Covington also submits that, by giving Dr. Hardy’s opinion “less
weight,” it is unclear how much weight the ALJ assigned to it. But she fails to
develop any argument of error here, and we will not construct one for her.
See Murrell, 43 F.3d at 1389 n.2.


                                           10
                                           3.

      Ms. Covington asserts that the ALJ also erred in his treatment of the opinions

of the state agency physicians, Drs. Cohn and McWilliams.4 The ALJ stated that he

gave these opinions some weight because they supported a finding that

Ms. Covington is not disabled. She contends this was error because the ALJ is

required to do a function-by-function analysis before deciding whether a claimant is

disabled. But she does not show that the ALJ failed to do the required analysis in her

case, nor does she explain how this contention relates to the ALJ’s weighing of the

Cohn/McWilliams opinions. We are also unpersuaded by Ms. Covington’s

contention that the ALJ’s rationale in weighing these opinions is insufficient to

permit reasonable review. See Barnett v. Apfel, 231 F.3d 687, 689 (10th Cir. 2000).

      Moreover, even if Ms. Covington could show error in the ALJ’s treatment of

the opinions of Drs. Cohn and McWilliams, she cannot demonstrate any prejudice.

She contends that these opinions support a finding that she has significant mental

limitations. But as the government points out, these doctors opined that

Ms. Covington is capable of doing simple work with limited public contact.

See Aplt. App., Vol. II at 411 (Dr. Cohn’s opinion); see also id., Vol. I at 121-24

      4
        After initially stating that “the ALJ discussed all the medical opinions in the
record,” Aplt. Opening Br. at 32, Ms. Covington changes tack here and states that it
is unclear from the ALJ’s decision whether he considered Dr. McWilliams’ opinion.
The district court rejected this contention, noting that the ALJ considered and
weighed Dr. Cohn’s opinion, which fully endorsed Dr. McWilliams’ earlier opinion.
The court therefore held that the ALJ implicitly accorded the opinions of Drs. Cohn
and McWilliams the same weight. Ms. Covington does not acknowledge or attempt
to show error in the district court’s reasoning on this issue.

                                          11
(Dr. McWilliams’ narrative explanations of Ms. Covington’s mental limitations).

The ALJ included similar limitations in Ms. Covington’s RFC with regard to her

ability to follow detailed instructions, concentrate, exercise judgment, sustain a

routine without supervision, deal with work production and stress, relate with others,

and interact with the general public. Consequently, giving these opinions greater

weight would not have helped her. See Keyes-Zachary, 695 F.3d at 1163 (holding

ALJ’s failure to expressly weigh medical opinions was harmless error where “[t]here

[was] no reason to believe that a further analysis or weighing of [an] opinion could

advance [the claimant’s] claim of disability”). Therefore, any error by the ALJ in

explaining his treatment of the Cohn/McWilliams opinions was harmless.

                                           4.

      Finally, Ms. Covington challenges the ALJ’s reasoning in giving “considerably

less weight to a specific GAF score than to the bulk of other, more convincing

evidence.” Aplt. App., Vol. I at 48. “The GAF is a subjective determination based

on a scale of 100 to 1 of ‘the clinician’s judgment of the individual’s overall level of

functioning.’” Langley, 373 F.3d at 1122 n.3 (quoting Am. Psychiatric Ass’n,

Diagnostic & Statistical Manual of Mental Disorders (“DSM-4”) 32 (Text Rev.

4th ed. 2000)). We have said that GAF scores prepared by an acceptable medical

source qualify as medical opinions. Keyes-Zachary, 695 F.3d at 1164.




                                           12
      The ALJ noted that Ms. Covington’s GAF scores had ranged from 45 to 55.5

He explained the weight he assigned to her GAF scores as follows: “The GAF score

represents a particular clinician’s subjective evaluation at a single point in time. The

GAF score may vary from day to day, from time to time, and between practitioners.

Finally, the GAF score is not designed for adjudicative purposes.” Aplt. App., Vol. I

at 48. Ms. Covington does not dispute the accuracy of the ALJ’s statements

regarding GAF scores. She instead contends that these general comments are an

insufficient basis for the ALJ to assign all of her GAF scores “considerably less

weight.” But she cites no legal authority for this proposition. See Phillips v.

Calhoun, 956 F.2d 949, 953 (10th Cir. 1992) (declining to consider appellate position

that was not “minimally supported by legal argument or authority”).6

      More specifically, Ms. Covington has not demonstrated error in the ALJ’s

treatment of the GAF scores assessed by Mr. Olsen, a licensed social worker. As she

acknowledges, Mr. Olsen is not an acceptable medical source. His opinions therefore

do not constitute “medical opinions.” Keyes Zachary, 695 F.3d at 1164. And

      5
        “A GAF score of 51-60 indicates ‘moderate symptoms,’ such as a flat affect,
or ‘moderate difficulty in social or occupational functioning.’ A GAF score of 41-50
indicates ‘[s]erious symptoms . . . [or] serious impairment in social, occupational, or
school functioning,’ such as inability to keep a job.” Langley, 373 F.3d at 1122 n.3
(quoting DSM-4 at 34) (citation omitted).
      6
        We note that the most recent edition of the DSM omits the GAF scale “for
several reasons, including its conceptual lack of clarity (i.e., including symptoms,
suicide risk, and disabilities in its descriptors) and questionable psychometrics in
routine practice.” Am. Psychiatric Ass’n, Diagnostic & Statistical Manual of Mental
Disorders 16 (5th ed. 2013).


                                           13
although an ALJ must consider the opinions of a non-acceptable source, the ALJ’s

decision is sufficient if it allows a court to follow the adjudicator’s reasoning in

doing so. See id. Here, the ALJ explained the weight he assigned to the GAF scores

assessed by Mr. Olsen. The ALJ did not, as Ms. Covington asserts, “simply

disregard” Mr. Olsen’s opinion. Aplt. Opening Br. at 35.7

                                           III.

      The judgment of the district court is affirmed.


                                             Entered for the Court


                                             Bobby R. Baldock
                                             Circuit Judge




      7
         We do not address Ms. Covington’s final contention, that the ALJ’s
hypothetical question to the VE was flawed. She did not raise this issue in the
district court, nor does she argue for plain-error review on appeal. This contention is
therefore forfeited. See Richison, 634 F.3d at 1130-31.

                                           14